 

EXECUTION VERSION

 

TENDER AND SUPPORT AGREEMENT

 

among

 

AUSTIN, NICHOLS & CO., INC.,

 

ROOK MERGER SUB, INC.

 

and

 

the Stockholders Listed on Schedule A Hereto

 

dated as of

 

AUGUST 28, 2019

 

   

 

 



TABLE OF CONTENTS

 

  ARTICLE I           AGREEMENT TO TENDER AND VOTE         1.1. Agreement to
Tender 2 1.2. Agreement to Vote 2 1.3. Irrevocable Proxy 3

 

  ARTICLE II           REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS      
  2.1. Authorization; Binding Agreement 3 2.2. Non-Contravention 4 2.3.
Ownership of Subject Shares; Total Shares 4 2.4. Voting Power 4 2.5. Reliance 5
2.6. Absence of Litigation 5 2.7. Brokers 5 2.8. Stockholder has Adequate
Information 5         ARTICLE III           REPRESENTATIONS AND WARRANTIES OF
PARENT AND MERGER SUB         3.1. Organization and Qualification 5 3.2.
Authority for this Agreement 5 3.3. Non-Contravention 6

 



 -i- 

 

 

  ARTICLE IV           ADDITIONAL COVENANTS OF THE STOCKHOLDERS         4.1. No
Transfer; No Inconsistent Arrangements 6 4.2. No Exercise of Appraisal Rights 7
4.3. Documentation and Information 7 4.4. Adjustments 8 4.5. Waiver of Certain
Actions 8 4.6. No Solicitation 8         ARTICLE V           MISCELLANEOUS      
  5.1. Notices 8 5.2. Termination 9 5.3. Amendments and Waivers 9 5.4. Expenses
9 5.5. Entire Agreement; Assignment 9 5.6. Enforcement of the Agreement 9 5.7.
Jurisdiction; Waiver of Jury Trial 10 5.8. Governing Law 10 5.9. Descriptive
Headings 10 5.10. Parties in Interest 11 5.11. Severability 11 5.12.
Counterparts 11 5.13. Interpretation 11 5.14. Further Assurances 11 5.15.
Capacity as Stockholder 11 5.16. Stockholder Obligation Several and Not Joint 12
5.17. No Ownership Interests 12



 

 -ii- 

 

 

TENDER AND SUPPORT AGREEMENT

 

This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of August 28,
2019, is entered into by and among Austin, Nichols & Co., Inc., a Delaware
corporation (“Parent”), Rook Merger Sub, Inc., a Florida corporation and a
direct wholly owned subsidiary of Parent (“Merger Sub”), and each of the Persons
set forth on Schedule A hereto (each, a “Stockholder”). All terms used but not
otherwise defined in this Agreement shall have the respective meanings ascribed
to such terms in the Merger Agreement (as defined below).

 

WHEREAS, as of the date hereof, each Stockholder is the record and/or beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of shares
of Company Common Stock and Company Stock Options, in each case set forth
opposite such Stockholder’s name on Schedule A (all such shares and Company
Stock Options set forth on Schedule A next to the Stockholder’s name, together
with any shares of Company Common Stock that are hereafter issued to or
otherwise directly or indirectly acquired by any Stockholder prior to the
termination of this Agreement, including for the avoidance of doubt any shares
of Company Common Stock acquired by such Stockholder upon the exercise of
Company Stock Options after the date hereof, being referred to herein as the
“Subject Shares”);

 

WHEREAS, concurrently with the execution hereof, Parent, Merger Sub and Castle
Brands Inc., a Florida corporation (the “Company”), are entering into an
Agreement and Plan of Merger, dated as of the date hereof (as it may be amended
pursuant to the terms thereof, the “Merger Agreement”), which provides, among
other things, for Merger Sub to commence an offer to purchase any (subject to
the Minimum Condition) and all of the issued and outstanding shares of Company
Common Stock and the Merger of Merger Sub with and into the Company, upon the
terms and subject to the conditions set forth in the Merger Agreement; and

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
and as an inducement and in consideration for Parent and Merger Sub to enter
into the Merger Agreement, each Stockholder, severally and not jointly, and on
such Stockholder’s own account with respect to the Subject Shares, has agreed to
enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as set forth herein.

 

   

 

 

ARTICLE I

 

AGREEMENT TO TENDER AND VOTE

 

1.1. Agreement to Tender. Subject to the terms of this Agreement, each
Stockholder agrees to tender or cause to be tendered in the Offer all of such
Stockholder’s Subject Shares (other than Company Stock Options that are not
exercised during the term of this Agreement) pursuant to and in accordance with
the terms of the Offer, free and clear of all Encumbrances except for Permitted
Encumbrances (as defined below). Without limiting the generality of the
foregoing, as promptly as practicable after, but in no event later than ten (10)
Business Days after, the commencement (within the meaning of Rule 14d-2 under
the Exchange Act) of the Offer, each Stockholder shall deliver or cause to be
delivered pursuant to the terms of the Offer (a) a letter of transmittal with
respect to all of such Stockholder’s Subject Shares complying with the terms of
the Offer, (b) a Certificate representing all such Subject Shares that are
certificated or, in the case of a Book-Entry Share of any uncertificated Subject
Shares, written instructions to such Stockholder’s broker, dealer or other
nominee that such Subject Shares be tendered, including a reference to this
Agreement, and requesting delivery of an “agent’s message” (or such other
evidence, if any, of transfer as the Paying Agent may reasonably request) and
(c) all other documents or instruments required to be delivered by other
stockholders of the Company pursuant to the terms of the Offer (it being
understood that this sentence shall not apply to Company Stock Options that are
not exercised during the term of this Agreement). Each Stockholder agrees that,
once any of such Stockholder’s Subject Shares are tendered, such Stockholder
will not withdraw or will cause not to be withdrawn such Subject Shares from the
Offer, unless and until this Agreement shall have been validly terminated in
accordance with Section 5.2.

 

1.2. Agreement to Vote. Subject to the terms of this Agreement, each Stockholder
hereby irrevocably and unconditionally agrees that, during the time this
Agreement is in effect, at any annual or special meeting of the stockholders of
the Company, however called, including any adjournment or postponement thereof,
and in connection with any action proposed to be taken by written consent of the
stockholders of the Company, such Stockholder shall, in each case to the fullest
extent that such Stockholder’s Subject Shares are entitled to vote thereon: (a)
appear at each such meeting or otherwise cause all such Subject Shares to be
counted as present thereat for purposes of determining a quorum and (b) be
present (in person or by proxy) and vote (or cause to be voted), or deliver (or
cause to be delivered) a written consent with respect to, all of its Subject
Shares (i) in favor of the adoption of the Merger Agreement and the approval of
the transactions contemplated thereby, including the Merger, (ii) against any
action or agreement that is intended or would reasonably be expected to (A)
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company contained in the Merger Agreement, or of
any Stockholder contained in this Agreement, or (B) result in any of the
conditions set forth in Article IX or Annex A of the Merger Agreement not being
satisfied on or before the End Date, (iii) against any change in the Company
Board and (iv) against any Takeover Proposal and against any other action,
agreement or transaction involving the Company that is intended, or would
reasonably be expected, to impede, interfere with, delay, postpone, adversely
affect or prevent the consummation of the Offer or the Merger or the other
transactions contemplated by the Merger Agreement, including (x) any
extraordinary corporate transaction, such as a merger, consolidation or other
business combination involving the Company (other than the Merger), (y) a sale,
lease, license or transfer of a material amount of assets (including, for the
avoidance of doubt, Intellectual Property and capital stock of Subsidiaries of
the Company) of the Company or any reorganization, recapitalization or
liquidation of the Company or (z) any change in the present capitalization of
the Company or any amendment or other change to the Company’s certificate of
incorporation or bylaws. Subject to the proxy granted under Section 1.3 below,
each Stockholder shall retain at all times the right to vote the Subject Shares
in such Stockholder’s sole discretion, and without any other limitation, on any
matters other than those set forth in this Section 1.2 that are at any time or
from time to time presented for consideration to the Company’s stockholders
generally.

 

 -2- 

 

 

1.3. Irrevocable Proxy. Solely with respect to the matters described in Section
1.2, for so long as this Agreement has not been validly terminated in accordance
with its terms, each Stockholder hereby irrevocably appoints Parent (and any
Person or Persons designated by Parent) as its attorney-in-fact and proxy with
full power of substitution and resubstitution, to the full extent of such
Stockholder’s voting rights with respect to all such Stockholder’s Subject
Shares (which proxy is irrevocable and which appointment is coupled with an
interest) to vote (or issue instructions to the record holder to vote), and to
execute (or issue instructions to the record holder to execute) written consents
with respect to, all such Stockholder’s Subject Shares solely on the matters
described in Section 1.2, and in accordance therewith. This proxy is coupled
with an interest, was given to secure the obligations of such Stockholder under
Section 1.2, was given in consideration of and as an additional inducement of
Parent and Merger Sub to enter into the Merger Agreement and shall be
irrevocable, and such Stockholder agrees to execute any further agreement or
form reasonably necessary or appropriate to confirm and effectuate the grant of
the proxy contained herein and hereby revokes any proxy previously granted by
such Stockholder with respect to the Subject Shares. Such proxy shall not be
terminated by operation of any Law or upon the occurrence of any other event
other than upon the valid termination of this Agreement in accordance with its
terms. Parent may terminate this proxy with respect to a Stockholder at any time
at its sole election by written notice provided to such Stockholder.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each Stockholder represents and warrants, on its own account with respect to the
Subject Shares, to Parent and Merger Sub as to such Stockholder on a several
basis, that:

 

2.1. Authorization; Binding Agreement. If such Stockholder is not an individual,
such Stockholder is duly organized and validly existing in good standing under
the Laws of the jurisdiction in which it is incorporated or constituted and the
consummation of the transactions contemplated hereby are within such
Stockholder’s entity powers and have been duly authorized by all necessary
entity actions on the part of such Stockholder, and such Stockholder has full
power and authority to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby. If such Stockholder is an
individual, such Stockholder has full legal capacity, right and authority to
execute and deliver this Agreement and to perform such Stockholder’s obligations
hereunder. This Agreement has been duly and validly executed and delivered by
such Stockholder and constitutes a valid and binding obligation of such
Stockholder enforceable against such Stockholder in accordance with its terms,
subject to the Enforceability Exceptions. If such Stockholder is married, and
any of the Subject Shares of such Stockholder constitute community property or
otherwise need spousal or other approval for this Agreement to be legal, valid
and binding, this Agreement has been duly executed and delivered by such
Stockholder’s spouse and, assuming the due authorization, execution and delivery
hereof by Parent and Merger Sub, is enforceable against such Stockholder’s
spouse in accordance with its terms, subject to the Enforceability Exceptions.

 

 -3- 

 

 

2.2. Non-Contravention. Neither the execution and delivery of this Agreement by
such Stockholder nor the consummation of the transactions contemplated hereby
nor compliance by such Stockholder with any provisions herein will (a) if such
Stockholder is not an individual, violate, contravene or conflict with or result
in any breach of any provision of the Organizational Documents of such
Stockholder, (b) require any consent, approval, authorization or permit of, or
filing with or notification to, any supranational, national, foreign, federal,
state or local government or subdivision thereof, or governmental, judicial,
legislative, executive, administrative or regulatory authority on the part of
such Stockholder, except for compliance with the applicable requirements of the
Securities Act, the Exchange Act or any other United States or federal
securities laws and the rules and regulations promulgated thereunder, (c)
violate, conflict with, or result in a breach of any provisions of, or require
any consent, waiver or approval or result in a default or loss of a benefit (or
give rise to any right of termination, cancellation, modification or
acceleration or any event that, with the giving of notice, the passage of time
or otherwise, would constitute a default or give rise to any such right) under
any of the terms, conditions or provisions of any note, license, agreement,
contract, indenture or other instrument or obligation to which such Stockholder
is a party or by which such Stockholder or any of its assets may be bound, (d)
result (or, with the giving of notice, the passage of time or otherwise, would
result) in the creation or imposition of any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind on any Subject Shares of such
Stockholder (other than one created by Parent or Merger Sub) or (e) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to such
Stockholder or by which any of its Subject Shares are bound, except as would
not, in the case of each of clauses (c), (d) and (e), reasonably be expected to
adversely affect such Stockholder’s ability to timely perform its obligations
under this Agreement in any material respect.

 

2.3. Ownership of Subject Shares; Total Shares. Such Stockholder is the record
and/or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of all
such Stockholder’s Subject Shares and has good and marketable title to all such
Subject Shares free and clear of any liens, claims, proxies, voting trusts or
agreements, options, rights, understandings or arrangements or any other
encumbrances or restrictions whatsoever on title, transfer or exercise of any
rights of a stockholder in respect of such Subject Shares (collectively,
“Encumbrances”), except for any such Encumbrance that may be imposed pursuant to
(i) this Agreement and (ii) any applicable restrictions on transfer under the
Securities Act or any state securities law (collectively, “Permitted
Encumbrances”). The Subject Shares listed on Schedule A opposite such
Stockholder’s name constitute all of the shares of Company Common Stock and
Company Stock Options beneficially owned or owned of record by such Stockholder
as of the date hereof.

 

2.4. Voting Power. Such Stockholder has full voting power with respect to all
such Stockholder’s Subject Shares, and full power of disposition, full power to
issue instructions with respect to the matters set forth herein and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all such Stockholder’s Subject Shares. None of such Stockholder’s
Subject Shares are subject to any stockholders’ agreement, proxy, voting trust
or other agreement or arrangement with respect to the voting of such Subject
Shares, except as provided hereunder.

 

2.5. Reliance. Such Stockholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

 

 -4- 

 

 

2.6. Absence of Litigation. With respect to such Stockholder, as of the date
hereof, there is no Legal Action pending against, or, to the actual knowledge of
such Stockholder, threatened in writing against such Stockholder or any of such
Stockholder’s properties or assets (including any shares of Company Common Stock
or Company Stock Options beneficially owned by such Stockholder) before or by
any Governmental Entity that could reasonably be expected to prevent or
materially delay or impair the consummation by such Stockholder of the
transactions contemplated by this Agreement or otherwise materially impair such
Stockholder’s ability to perform its obligations hereunder.

 

2.7. Brokers. No broker, finder, financial advisor, investment banker or other
Person is entitled to any brokerage, finder’s, financial advisor’s or other
similar fee or commission from the Company in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of such
Stockholder.

 

2.8. Stockholder has Adequate Information. Such Stockholder is a sophisticated
seller with respect to the Subject Shares and has adequate information
concerning the business and financial condition of the Company to make an
informed decision regarding the sale of the Subject Shares and has independently
and without reliance upon either Parent or Merger Sub and based on such
information as such Stockholder has deemed appropriate, made its own analysis
and decision to enter into this Agreement. Such Stockholder acknowledges that
neither Parent nor Merger Sub has made and neither makes any representation or
warranty, whether express or implied, of any kind or character except as
expressly set forth in this Agreement. Such Stockholder acknowledges that the
agreements contained herein with respect to the Subject Shares by such
Stockholder are irrevocable.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Parent and Merger Sub represent and warrant to the Stockholders that:

 

3.1. Organization and Qualification. Parent is a duly organized and validly
existing corporation in good standing under the Laws of the State of Delaware.
Merger Sub is a duly organized and validly existing corporation in good standing
under the Laws of the State of Florida. All of the issued and outstanding
capital stock of Merger Sub is owned directly or indirectly by Parent.

 

3.2. Authority for this Agreement. Each of Parent and Merger Sub has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Parent and Merger Sub
have been duly and validly authorized by all necessary entity action on the part
of each of Parent and Merger Sub, and no other entity proceedings on the part of
Parent and Merger Sub are necessary to authorize this Agreement. This Agreement
has been duly and validly executed and delivered by Parent and Merger Sub and,
assuming the due authorization, execution and delivery by the Stockholder,
constitutes a legal, valid and binding obligation of each of Parent and Merger
Sub, enforceable against each of Parent and Merger Sub in accordance with its
terms, subject to the Enforceability Exceptions.

 

 -5- 

 

 

3.3. Non-Contravention. Neither the execution and delivery of this Agreement by
each of Parent and Merger Sub nor the consummation of the transactions
contemplated hereby nor compliance by each of Parent and Merger Sub with any
provisions herein will (a) violate, contravene or conflict with or result in any
breach of any provision of the Organizational Documents of Parent or Merger Sub,
(b) require any consent, approval, authorization or permit of, or filing with or
notification to, any supranational, national, foreign, federal, state or local
government or subdivision thereof, or governmental, judicial, legislative,
executive, administrative or regulatory authority on the part of Parent or
Merger Sub, except for compliance with the applicable requirements of the
Securities Act, the Exchange Act or any other United States, federal or foreign
securities laws and the rules and regulations promulgated thereunder, the
notification and filing requirements of applicable Antitrust Law, and filings
and recordation of appropriate merger documents as required by applicable state
Laws, (c) violate, conflict with, or result in a breach of any provisions of, or
require any consent, waiver or approval or result in a default or loss of a
benefit (or give rise to any right of termination, cancellation, modification or
acceleration or any event that, with the giving of notice, the passage of time
or otherwise, would constitute a default or give rise to any such right) under
any of the terms, conditions or provisions of any note, license, agreement,
contract, indenture or other instrument or obligation to which Parent or Merger
Sub is a party or by which Parent or Merger Sub or any of its assets may be
bound, except as would not, in the case of clause (c), reasonably be expected to
adversely affect Parent’s or Merger Sub’s ability to timely perform its
obligations under this Agreement in any material respect.

 

ARTICLE IV

 

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

 

Each Stockholder hereby covenants and agrees that until the termination of this
Agreement:

 

4.1. No Transfer; No Inconsistent Arrangements.

 

(a) Except as provided hereunder or under the Merger Agreement, from and after
the date hereof and until this Agreement is terminated, such Stockholder shall
not, directly or indirectly, (a) create or permit to exist any Encumbrance,
other than Permitted Encumbrances, on any of such Stockholder’s Subject Shares,
(b) transfer, sell, assign, gift, hedge, pledge or otherwise dispose of, or
enter into any derivative arrangement with respect to (collectively,
“Transfer”), any of such Stockholder’s Subject Shares, or any right or interest
therein (or consent to any of the foregoing), (c) enter into any Contract with
respect to any Transfer of such Stockholder’s Subject Shares or any interest
therein, (d) grant or permit the grant of any proxy, power-of-attorney or other
authorization or consent in or with respect to any such Stockholder’s Subject
Shares, (e) deposit or permit the deposit of any of such Stockholder’s Subject
Shares into a voting trust or enter into a voting agreement or arrangement with
respect to any of such Stockholder’s Subject Shares or (f) take or permit any
other action that would in any way restrict, limit or interfere with the
performance of such Stockholder’s obligations hereunder or otherwise make any
representation or warranty of such Stockholder herein untrue or incorrect. Any
action taken in violation of the foregoing sentence shall be null and void ab
initio. Notwithstanding the foregoing, any Stockholder may Transfer Subject
Shares (i) to any member of such Stockholder’s immediate family, (ii) to a
charitable organization, (iii) to a trust for the sole benefit of such
Stockholder or any member of such Stockholder’s immediate family, the sole
trustees of which are such Stockholder or any member of such Stockholder’s
immediate family or (iv) by will or under the laws of intestacy upon the death
of such Stockholder; provided that a transfer referred to in clause (i) through
(iv) of this sentence shall be permitted only if all of the representations and
warranties in this Agreement with respect to such Stockholder would be true and
correct upon such transfer and the transferee agrees in writing, in a manner
reasonably acceptable to Parent, to accept such Subject Shares subject to the
terms of this Agreement and to be bound by the terms of this Agreement and to
agree and acknowledge that such Person shall constitute a Stockholder for all
purposes of this Agreement. If any involuntary Transfer of any of such
Stockholder’s Subject Shares in the Company shall occur (including a sale by
such Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until valid termination of this Agreement.
Notwithstanding the foregoing, such Stockholder may make Transfers of its
Subject Shares as Parent may agree in writing in its sole discretion.

 

 -6- 

 

 

(b) Such Stockholder agrees that it shall not, and shall cause each of its
affiliates not to, become a member of a “group” (as that term is used in Section
13(d) of the Exchange Act) that it is not currently a part of and that has been
disclosed in a filing on Schedule 13D prior to the date hereof (other than as a
result of entering into this Agreement) with respect to any Subject Shares,
warrants or any other voting securities of the Company for the purpose of
opposing or competing with the transactions contemplated by the Merger
Agreement.

 

4.2. No Exercise of Appraisal Rights. Such Stockholder irrevocably and
unconditionally waives and agrees not to exercise any appraisal rights or
dissenters’ rights in respect of such Stockholder’s Subject Shares that may
arise in connection with the Merger.

 

4.3. Documentation and Information. Such Stockholder shall not make any public
announcement regarding this Agreement and the transactions contemplated hereby
without the prior written consent of Parent (such consent not to be unreasonably
withheld), except as may be required by applicable Law (provided that reasonable
notice of any such disclosure will be provided to Parent). Such Stockholder
consents to and hereby authorizes Parent and Merger Sub to publish and disclose
in all documents and schedules filed with the SEC, and any press release or
other disclosure document that Parent or Merger Sub reasonably determines to be
necessary in connection with the Offer, the Merger and any transactions
contemplated by the Merger Agreement, such Stockholder’s identity and ownership
of the Subject Shares, the existence of this Agreement and the nature of such
Stockholder’s commitments and obligations under this Agreement, and such
Stockholder acknowledges that Parent and Merger Sub may, in Parent’s sole
discretion, file this Agreement or a form hereof with the SEC or any other
Governmental Entity. Such Stockholder agrees to promptly give Parent any
information it may reasonably require for the preparation of any such disclosure
documents, and such Stockholder agrees to promptly notify Parent of any required
corrections with respect to any written information supplied by such Stockholder
specifically for use in any such disclosure document, if and to the extent that
any such information shall have become false or misleading in any material
respect.

 

 -7- 

 

 

4.4. Adjustments. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Shares, the terms of this Agreement shall apply to the resulting securities.

 

4.5. Waiver of Certain Actions. Each Stockholder hereby agrees not to commence
or participate in, and to take all actions necessary to opt out of any class in
any class action with respect to, any claim, derivative or otherwise, against
the Company, Parent, Merger Sub or any of their respective successors (a)
challenging the validity of, or seeking to enjoin or delay the operation of, any
provision of this Agreement or the Merger Agreement (including any claim seeking
to enjoin or delay the Offer Closing or the Closing) or (b) alleging any breach
of fiduciary duty of any person in connection with the Merger Agreement, this
Agreement or the transactions contemplated thereby or hereby.

 

4.6. No Solicitation. Subject to Section 5.15, each Stockholder, in its capacity
as a stockholder of the Company, shall not, and shall direct and cause its
Representatives and its and their respective directors, officers and employees
not to, directly or indirectly, (i) solicit, initiate, knowingly facilitate or
knowingly encourage the submission or announcement of any inquiries, proposals
or offers that constitute or could reasonably be expected to lead to any
Takeover Proposal, (ii) provide any non-public information concerning the
Company to any Person or group who has made any Takeover Proposal, or engage in
any discussions or negotiations with respect to any Takeover Proposal, (iii)
otherwise knowingly cooperate with or assist or participate in, or facilitate,
any such inquiries, proposals, offers, discussions or negotiations or (iv) agree
to do any of the foregoing (the activities specified in clauses (i) through (iv)
being hereinafter referred to as “Restricted Activities”). Each Stockholder
shall, and shall direct and cause its Representatives and its and their
respective directors, officers and employees to, immediately cease and cause to
be terminated any solicitation, encouragement, discussion or negotiation with
any Person or groups that may be ongoing with respect to any Takeover Proposal
or potential Takeover Proposal.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given and received (a) upon receipt, if
delivered personally, (b) two (2) Business Days after deposit in the mail, if
sent by registered or certified mail, (c) on the next Business Day after deposit
with an overnight courier, if sent by overnight courier, (d) upon transmission
and confirmation of receipt, if sent by email transmission prior to 6:00 p.m.,
local time, in the place of receipt or (e) on the next Business Day following
transmission and confirmation of receipt, if sent by email transmission after
6:00 p.m., local time, in the place of receipt; provided that the notice or
other communication is sent (i) if to Parent or Merger Sub, to the address or
email address set forth in Section 9.07 of the Merger Agreement and (ii) if to a
Stockholder, to such Stockholder’s address or email address set forth on a
signature page hereto, or to such other address or email address as such party
may hereafter specify for the purpose by notice to each other party hereto.

 

 -8- 

 

 

5.2. Termination. This Agreement shall terminate automatically with respect to a
Stockholder, without any notice or other action by any Person, upon the first to
occur of (a) the valid termination of the Merger Agreement in accordance with
its terms, (b) the Effective Time, (c) the entry without the prior written
consent of such Stockholder into any amendment or modification to the Merger
Agreement or any waiver of any of the Company’s rights under the Merger
Agreement, in each case, that results in a decrease in the Offer Price (as
defined in the Merger Agreement on the date hereof) or changes the form of
consideration in a manner adverse to stockholders of the Company, (d) the mutual
written consent of Parent and such Stockholder or (e) the occurrence of a
Company Adverse Recommendation Change. Upon termination of this Agreement, no
party shall have any further obligations or liabilities under this Agreement;
provided that (x) nothing set forth in this Section 5.2 shall relieve any party
from liability for any intentional breach of this Agreement prior to termination
hereof and (y) the provisions of this ARTICLE V shall survive any termination of
this Agreement.

 

5.3. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

5.4. Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Offer or the Merger is consummated.

 

5.5. Entire Agreement; Assignment. This Agreement, together with Schedule A, and
any other certificate or instrument delivered pursuant hereto, constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter of this
Agreement. This Agreement shall not be assigned by any party (including by
operation of law, by merger or otherwise) without the prior written consent of
the other parties; provided that Parent or Merger Sub may assign any of their
respective rights and obligations to any direct or indirect Subsidiary of
Parent, but no such assignment shall relieve Parent or Merger Sub, as the case
may be, of its obligations hereunder.

 

5.6. Enforcement of the Agreement. The parties agree that irreparable damage
would occur in the event that any Stockholder did not perform any of the
provisions of this Agreement in accordance with their specific terms or
otherwise breached any such provisions. It is accordingly agreed that Parent and
Merger Sub shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in addition to any other remedy to which they are entitled at law or
in equity. Any and all remedies herein expressly conferred upon Parent and
Merger Sub will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by Law or equity upon Parent or Merger Sub, and the
exercise by Parent or Merger Sub of any one remedy will not preclude the
exercise of any other remedy.

 

 -9- 

 

 

5.7. Jurisdiction; Waiver of Jury Trial.

 

(a) Each Stockholder (i) consents to submit itself to the exclusive jurisdiction
of the Court of Chancery of the State of Delaware or, solely if such court lacks
subject matter jurisdiction, the United States District Court sitting in New
Castle County in the State of Delaware with respect to any dispute arising out
of, relating to or in connection with this Agreement or any transaction
contemplated hereby, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (iii) agrees that it will not bring any action arising out of, relating to
or in connection with this Agreement or any transaction contemplated by this
Agreement in any court other than any such court. Each Stockholder irrevocably
and unconditionally waives any objection to the laying of venue of any Legal
Action arising out of this Agreement or the transactions contemplated hereby in
the chancery courts of the State of Delaware or in any Federal court located in
the State of Delaware, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such Legal Action
brought in any such court has been brought in an inconvenient forum. Each
Stockholder hereby agrees that service of any process, summons, notice or
document by U.S. registered mail in accordance with Section 5.1 shall be
effective service of process for any proceeding arising out of, relating to or
in connection with this Agreement or the transactions contemplated hereby.

 

(b) EACH STOCKHOLDER ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT. EACH
STOCKHOLDER CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF PARENT OR MERGER SUB HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
PARENT OR MERGER SUB WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH STOCKHOLDER UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH STOCKHOLDER MAKES THIS WAIVER
VOLUNTARILY AND (IV) EACH STOCKHOLDER HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

5.8. Governing Law. This Agreement, and any dispute arising out of, relating to
or in connection with this Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to any
choice or conflict of Law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

 

5.9. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

 

 -10- 

 

 

5.10. Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

 

5.11. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner.

 

5.12. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement. This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original.

 

5.13. Interpretation. The words “hereof,” “herein,” “hereby,” “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph and schedule references are to the articles,
sections, paragraphs and schedules of this Agreement unless otherwise specified.
Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
The words describing the singular number shall include the plural and vice
versa, words denoting either gender shall include both genders and words
denoting natural persons shall include all Persons and vice versa. The phrases
“the date of this Agreement,” “the date hereof,” “of even date herewith” and
terms of similar import, shall be deemed to refer to the date set forth in the
preamble to this Agreement. Any reference in this Agreement to a date or time
shall be deemed to be such date or time in New York City, unless otherwise
specified. The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any Person by virtue of the authorship of any provision of this
Agreement.

 

5.14. Further Assurances. Each Stockholder will execute and deliver, or cause to
be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws and regulations, to perform its obligations under this Agreement.

 

5.15. Capacity as Stockholder. Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a stockholder of the Company, and not in such
Stockholder’s capacity as a director, officer or employee of the Company.
Notwithstanding anything herein to the contrary, nothing herein shall in any way
restrict a director or officer of the Company in the taking of any actions (or
failure to act) in his or her capacity as a director or officer of the Company,
or in the exercise of his or her fiduciary duties as a director or officer of
the Company, or prevent or be construed to create any obligation on the part of
any director or officer of the Company from taking any action in his or her
capacity as such director or officer, and no action taken in any such capacity
as an officer or director of the Company shall be deemed to constitute a breach
of this Agreement.

 

 -11- 

 

 

5.16. Stockholder Obligation Several and Not Joint. The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder.

 

5.17. No Ownership Interests. Nothing contained in this Agreement shall be
deemed to vest in Parent or Merger Sub any direct or indirect ownership or
incidence of ownership of or with respect to any Subject Shares. All rights,
ownership and economic benefits of and relating to the Subject Shares shall
remain vested in and belong to the applicable Stockholder. Nothing in this
Agreement shall be interpreted as creating or forming a “group” with any other
Person, including Parent or Merger Sub, for the purposes of Rule 13d-5(b)(1) of
the Exchange Act or for any similar provision of applicable Law.

 

[Remainder of Page Intentionally Left Blank]

 

 -12- 

 

 

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

  AUSTIN, NICHOLS & CO., INC.         By: /s/ Paul Duffy   Name: Paul Duffy  
Title: President         ROOK MERGER SUB, INC.         By: /s/ Paul Duffy  
Name: Paul Duffy   Title: Chief Executive Officer

 

[Signature Page to Tender and Support Agreement]

 

   

 

 

  STOCKHOLDER         Phillip Frost, M.D.       By: /s/ Phillip Frost, M.D.    
  Address:           Email Address:    

 



  Frost Gamma Investment Trust         By: /s/ Phillip Frost, M.D.   Name:
Phillip Frost, M.D.   Title: Trustee       Address:           Email Address:    

 



  Frost Nevada Investments Trust         By: /s/ Phillip Frost, M.D.   Name:
Phillip Frost, M.D.   Title: Trustee       Address:           Email Address:    

 

[Signature Page to Tender and Support Agreement]

 

   

 

 



  STOCKHOLDER:       Richard Lampen         By: /s/ Richard Lampen      
Address: 4400 Biscayne Blvd., 10th Floor Miami, FL 33137           Email
Address: rlampen@castlebrandsinc.com    



 

[Signature Page to Tender and Support Agreement]

 



   

 

 



  STOCKHOLDER:       Mark Andrews III         By: /s/ Mark Andrews      
Address: 30 Sutton Place, New York, NY           Email Address:
mandrews@castlebrands.com    

 

[Signature Page to Tender and Support Agreement]

 



   

 

 

Schedule A

 

Name of Stockholder Number of Shares of
Company Common
Stock Company Stock
Options       Phillip Frost, M.D. 809,776 80,000       Frost Gamma Investment
Trust 43,975,719 -       Frost Nevada Investments Trust 9,370,790 -      
Richard Lampen 3,813,535 3,400,000       Mark Andrews 5,208,487 1,775,000



  

   

 

